        Case 4:19-cv-00111-JST Document 49 Filed 01/27/20 Page 1 of 2



 1   ANTHONY J WEIBELL, State Bar No. 238850
     JAMIE Y. OTTO, State Bar No. 295099
 2   KELLY M. KNOLL, State Bar No. 305579
     WILSON SONSINI GOODRICH & ROSATI
 3   Professional Corporation
     650 Page Mill Road
 4   Palo Alto, CA 94304-1050
     Telephone: (650) 493-9300
 5   Facsimile: (650) 565-5100
     Email: aweibell@wsgr.com; jotto@wsgr.; kknoll@wsgr.com
 6
     Attorneys for Defendant
 7   TEESPRING, INC.

 8                               UNITED STATES DISTRICT COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10                                     OAKLAND DIVISION

11

12   ATARI INTERACTIVE, INC.,                         Case No. 4:19-cv-00111-JST

13                 Plaintiff,                         NOTICE AND MOTION FOR
                                                      ORDER PERMITTING
14          v.                                        WITHDRAWAL OF COUNSEL

15   TEESPRING, INC.,                                 Judge: Hon. Jon S. Tigar

16                 Defendant.

17

18

19

20

21

22

23

24

25

26

27

28


     NOTICE AND MOTION FOR WITHDRAWAL           -1-                CASE NO.: 4:19-CV-00111-JST
     OF COUNSEL
         Case 4:19-cv-00111-JST Document 49 Filed 01/27/20 Page 2 of 2



 1          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2          Pursuant to Local Rule 11-5, Anthony J Weibell, Jamie Y. Otto, and Kelly M. Knoll of

 3   Wilson Sonsini Goodrich & Rosati P.C. respectfully requests leave of the Court to withdraw as

 4   counsel of record for Defendant Teespring, Inc. Defendant Teespring, Inc., continues to be

 5   represented in this matter by Michael D. Kanach and Patrick J. Mulkern of Gordon Rees Scully

 6   Mansukhani LLP. Consequently, the withdrawal of Wilson Sonsini Goodrich & Rosati P.C. will

 7   not cause any delay in this proceeding nor prejudice either party.

 8

 9   Dated: January 21, 2020                           WILSON SONSINI GOODRICH & ROSATI
                                                       Professional Corporation
10

11
                                                       By: /s/ Jamie Y. Otto
12                                                            Jamie Y. Otto
                                                              jotto@wsgr.com
13
                                                       Attorneys for Defendant
14                                                     TEESPRING, INC.
15

16

17

18

19

20

21

22

23

24

25

26

27

28


     NOTICE AND MOTION FOR WITHDRAWAL                 -2-                 CASE NO.: 4:19-CV-00111-JST
     OF COUNSEL
